—Per Curiam.
Respondent was admitted to practice by this Court in 1982. He maintained an office for the practice of law in Maryland, where he was admitted to practice in 1981.
By order dated January 9, 2001, the Court of Appeals of Maryland disbarred respondent upon his consent. In that proceeding, he acknowledged that he could not successfully defend himself against charges of misconduct including mishandling and misappropriation of fiduciary funds entrusted to him, neglect of a client matter, and failure to cooperate with a disciplinary agency.
We grant petitioner’s unopposed motion for an order, pursuant to this Court’s rules, imposing reciprocal discipline (see, 22 *867NYCRR 806.19). We further conclude that respondent should be disbarred.